Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species II, claims 1-20, in the reply filed on 31 March 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both the sidewall outer surface and the radial outer surfaces (see specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaPointe US 4,072,441).
Regarding claim 1, LaPointe discloses a hole-saw 10, comprising: an endcap 13 comprising a plurality of radially extending central projections 15; a cylindrical sidewall 11 forming a hole-saw body when coupled to the endcap, the sidewall comprising: a cutting edge 12 at a first end of the sidewall; a second end coupled to the endcap; and a plurality of notches 14 located at the second end of the sidewall; wherein the central projections of the endcap are received within the notches of the sidewall and couple the endcap to the sidewall.
Regarding claim 2, LaPointe discloses wherein the endcap 13 further comprises two endcap segments 18 that each have the central projections 15 extending outward from opposing radial outer surfaces of each endcap segment.
Regarding claim 3, LaPointe discloses further comprising lateral projections 19 on either side of the central projections 15, wherein each central projection engages one notch 14 in the sidewall 11 and the lateral projections each engage an inner surface of the sidewall (see column 2, lines 34-36).

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Postler et al. (DE 100 32 966 A1).
Regarding claim 1, Postler et al. discloses a hole-saw 1/2, comprising: an endcap 1 (including clamping beam 9) comprising a plurality of radially extending central projections 12; a cylindrical sidewall 2 forming a hole-saw body when coupled to the endcap, the sidewall comprising: a cutting edge (not shown but disclosed) at a first end of the sidewall; a second end coupled to the endcap; and a plurality of notches 3a/3b located at the second end of the sidewall; wherein the central projections of the endcap are received within the notches of the sidewall and couple the endcap to the sidewall.
Regarding claim 2, Postler et al. discloses wherein the endcap 1 further comprises two endcap segments 12 (the projecting portion of clamping beam 9 on either side of central region 14) that each have the central projections 12 extending outward from opposing radial outer surfaces of each endcap segment.
Regarding claim 4, Postler et al. discloses further comprising a threaded bore 23 defined through a hub 17/21/22 of the endcap 1, the hub and the threaded bore are formed from a plurality of stacked endcap segments 17/21/22, wherein the threaded bore is configured to receive an arbor.
Regarding claim 5, Postler et al. discloses wherein the endcap 1 comprises two or more endcap segments 17/21/22 coupled together to form a hub 17/21/22 with a threaded bore 23 that is configured to threadedly couple the endcap to an arbor.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.   Claims 10 and 15 are the independent claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is U.S. Patent 4,072,441 to LaPointe and DE 100 32 966 A1 to Postler et al., as applied to the claims above.  Suffice it to say, the patents to LaPointe and Postler et al. do not disclose “a plurality of radially extending central projections located on opposite ends of each of the plurality of endcap segments” as claimed in independent claim 10, or a first branched segment comprising “a third arm with a central projection extending radially outward to a radial outer surface of the third arm” or a second branched segment, an endcap, and a hub with their additional recited components as claimed in independent claim 15, and as such does not anticipate the instant invention as disclosed in independent claims 10 and 15.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of LaPointe and Postler et al., and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 10 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        4 May 2022